     Case 3:16-cr-00013-HDM-WGC Document 134 Filed 11/13/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                 Case No. 3:16-cr-00013-HDM-WGC
10
                               Plaintiff,
11          v.                                              ORDER
12    MIGUEL NAVARRO-SANCHEZ,
13                             Defendant.
14

15          The stipulation of the parties to continue deadline (ECF

16    No. 133) is GRANTED. Counsel for the defendant shall file a

17    supplement to the defendant’s pro se motion for compassionate

18    release on or before November 30, 2020. The government shall

19    file a response to the motion and supplement on or before

20    December 14, 2020.

21          IT IS SO ORDERED.

22          DATED: This 13th day of November, 2020.
23

24                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
25

26

27

28


                                            1
